Name: Commission Implementing Decision (EU) 2015/1849 of 13 October 2015 on measures to prevent the introduction into and the spread within the Union of harmful organisms as regards certain vegetables originating in Ghana (notified under document C(2015) 6858)
 Type: Decision_IMPL
 Subject Matter: tariff policy;  agricultural policy;  plant product;  trade policy;  agricultural activity;  international trade;  Africa;  trade
 Date Published: 2015-10-15

 15.10.2015 EN Official Journal of the European Union L 268/33 COMMISSION IMPLEMENTING DECISION (EU) 2015/1849 of 13 October 2015 on measures to prevent the introduction into and the spread within the Union of harmful organisms as regards certain vegetables originating in Ghana (notified under document C(2015) 6858) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the third sentence of Article 16(3), thereof, Whereas: (1) Plant health checks carried out by Member States on consignments of certain plants and plant products originating in Ghana revealed that a high number of these plants and plant products were infested with harmful organisms, mainly non-European Tephritidae, like Ceratitis cosyra (Walker), Thrips palmi Karny or Bemisia tabaci (Genn.). The number of consignments from Ghana intercepted with harmful organisms in the Union has shown a significant upward trend since 2009. Most of the interceptions concern plants other than seeds, of Capsicum L., Lagenaria Ser., Luffa Mill., Momordica L. and Solanum L. other than S. lycopersicum L. (hereinafter the specified commodities). (2) Audits carried out by the Commission in Ghana in 2012 and 2015 revealed shortcomings in the phytosanitary export certification system. Despite assurances and action announced by the competent authorities of Ghana, the number of interceptions increased further. (3) In the light of the outcome of those audits and the number of interceptions, the Commission concluded that the current phytosanitary safeguards of Ghana are insufficient to ensure that consignments of plants and plant products originating in Ghana are free from harmful organisms or to avoid the risk of introduction of harmful organisms into the Union through the import of the specified commodities. (4) Measures should be taken to address the risk posed by the import into the Union of the specified commodities. Consequently, the introduction into the Union of the specified commodities should be prohibited. (5) The measures should remain in place until 31 December 2016 in order to address the ongoing risk of introduction, while allowing Ghana to upgrade its certification system. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The introduction into the territory of the Union of plants other than seeds, of Capsicum L., Lagenaria Ser., Luffa Mill., Momordica L. and Solanum L., other than S. lycopersicum L. originating in Ghana shall be prohibited. Article 2 Article 1 shall apply until 31 December 2016. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 October 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1.